Citation Nr: 1045721	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-21 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran retired from active service in December 1987 after 
serving on active duty for slightly more than 20 years.  He died 
in April 2005; the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision (RD) by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 

In January 2010, the appellant testified at a hearing before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
proceeding is associated with the claims file.

In June 2010, the Board sought an expert medical opinion from a 
pulmonologist with the Veterans Health Administration (VHA).  The 
opinion, dated in July 2010, and clarification of the opinion, 
dated in August 2010, have been received at the Board.  The 
appellant and her representative have been provided a copy of the 
opinion and clarification.  


FINDINGS OF FACT

1.  The Veteran died in April 2005 from lung cancer.

2.  During the Veteran's lifetime, service connection was 
established for psoriasis, rated at 10 percent.  

3.  Lung cancer was not present during active service or 
manifested within one year after the Veteran's discharge from 
active service, and was not etiologically related to the 
Veteran's active service or service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of the 
Veteran's death.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The timing requirement enunciated 
in Pelegrini applies equally to the effective-date element of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Also, in the context of a claim for service connection for cause 
of death, 38 U.S.C.A. § 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

In May 2005, prior to the initial adjudication of the appellant's 
claim, the RO sent the appellant VCAA notice advising her of the 
elements to establish entitlement to Dependency and Indemnity 
Compensation (DIC) benefits.  The notice described the respective 
duties of VA and the claimant in obtaining evidence.  Although 
this letter did not specifically inform the claimant that service 
connection was in effect for psoriasis at the time of the 
Veteran's death, it is clear from the correspondence received 
from the appellant that she is aware that the Veteran died of 
lung cancer and that service connection was not in effect for 
lung cancer.  Moreover, in the rating decision on appeal and in 
the statement of the case, the RO identified the condition 
causing the Veteran's death and pointed out that it was not 
related to his active service.  

Although the appellant has not been provided notice with respect 
to the effective-date element of the claim, the Board finds there 
is no prejudice to the appellant in proceeding at this point with 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for the cause of the 
Veteran's death.  Consequently, no effective date will be 
assigned, so the failure to provide notice with respect to that 
element of the claim is no more than harmless error.

The Board also finds that the appellant has been afforded 
adequate assistance in regard to the claim.  The Veteran's 
service treatment records (STRs) and service personnel records 
(SPRs) are associated with the file.  The certificate of death 
and post-service treatment records are also of record.  Moreover, 
as mentioned above, the Board obtained an expert medical opinion 
from the VHA.  The appellant has not identified any additional 
outstanding evidence, to include medical records, which could be 
obtained to substantiate the claim.  The Board is also unaware of 
any such evidence.  

In sum, the Board is satisfied that that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claim.




Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

Where a veteran served for at least 90 days during a period of 
war and develops a malignant tumor to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.3 10(a) (2010).  

To establish entitlement to service connection for the cause of 
the veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or jointly 
with another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  

To be considered a contributory cause of death, it must be shown 
that the service-connected disability contributed substantially 
or materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disability casually 
shared in producing death; rather, a causal connection must be 
shown.  38 C.F.R. § 3.3 12(c)(1).   

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

According to the certificate of death, the Veteran died in April 
2005.  The immediate cause of the Veteran's death was listed as 
lung cancer.  No other condition was certified as an immediate or 
contributory cause of death.  

At the time of the Veteran's death, service connection was in 
effect for psoriasis; rated as 10 percent disabling. 

As a threshold matter, the Board notes the Veteran was not 
service-connected during his lifetime for lung cancer.  However, 
the appellant asserts the Veteran's in-service exposure to 
chemical cleaning solvents used on computers and claimed exposure 
to asbestos while working in the Pentagon from August 1975 to 
September 1982, led to his fatal lung cancer.  

The Veteran's STRs are negative for evidence of lung cancer.

The Veteran's DD Form 214 shows that his occupational specialties 
were data processing machine operator, computer operator, systems 
programmer analyst, and computer system programming technician. 

Post-service treatment records show the Veteran was diagnosed 
with adenocarcinoma in November 2004.  Private medical records 
note the Veteran's history of tobacco use for approximately 35 
years, thoracotomy due to carcinoma of the lung performed in 
December 2004, and metastases to the central skeleton in February 
2005.

Based upon the Veteran's occupational specialties and the 
appellant's credible testimony before the undersigned VLJ in 
January 2010 to her belief that the Veteran was exposed to 
asbestos during building renovations in the Pentagon and chemical 
cleaning solvents used on computers in service, thereby causing 
his lung cancer, the Board sought an expert medical opinion from 
a pulmonologist with the VHA in June 2010.  

After receiving an opinion from Dr. B.A.S., M.D., Chief, 
Pulmonary Section, in July 2010, the Board sought clarification 
of the opinion, instructing Dr. B.A.S. to assume the appellant's 
testimony regarding the Veteran's exposure to asbestos and 
chemical solvents was credible and accurate.  In August 2010, Dr. 
B.A.S. submitted clarification of the earlier opinion.  He opined 
that there was no evidence that would lead him to believe that 
the Veteran's service occupational exposure to solvents or 
asbestos was in any way responsible for his lung cancer, given 
the medical records provided as there were no imaging reports, 
specifically chest films and computed tomography studies of the 
chest, that mentioned any abnormalities that would suggest that 
the Veteran had evidence of asbestos exposure; and a pathology 
report from his lung cancer dated in December 2004 did not 
mention any findings that may have been specific to suggest 
asbestos exposure, such as asbestos fibers or ferruginous bodies.  
The Board has found this opinion to be highly probative evidence 
because it was rendered by a medical expert after a review of the 
Veteran's pertinent history and is properly supported.                 


The appellant has argued her personal belief that the Veteran's 
death was caused by his exposure to asbestos while stationed in 
the Pentagon and exposure to chemical cleaning solvents in 
service.  The Board does not doubt the sincerity of her belief.  
However, as a lay person, she is not competent to render this 
opinion requiring medical expertise.  See Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 
1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In this case, there is no medical evidence supporting 
the appellant's contention and, as discussed above, the opinion 
of the VHA pulmonologist is against the claim.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against this claim.


ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


